OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Principal Amount USD $ S&P / Moody's Ratings Value TAX-EXEMPT OBLIGATIONS — 141.5% OF NET ASSETS ALABAMA — 1.4% B-/B2 Alabama Industrial Development Authority Revenue, 6.45%, 12/1/23 $ NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority, 5.5%, 1/1/43 $ ARIZONA — 3.4% NR/NR Casa Grande Industrial Development Authority Hospital Revenue, 7.625%, 12/1/29 $ NR/NR Pima County Industrial Development Authority, 7.0%, 1/1/38 NR/Baa3 Pima County Industrial Development Authority, 6.75%, 7/1/31 NR/NR San Luis Facility Development Corp., 7.25%, 5/1/27 $ CALIFORNIA — 13.7% NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 $ (a) AA+/NR California State University Revenue, RIB, 11.087%, 9/20/28 (144A) A-/A1 California State Various Purpose, 5.75%, 4/1/31 (a) AA+/NR California State Various Purpose, RIB, 11.031%, 7/28/31 (144A) BB+/NR California Statewide Communities Development Authority, 7.25%, 10/1/38 (144A) (b) NR/NR California Statewide Communities Development Authority, 9.0%, 12/1/38 † AA+/Aaa Golden State Tobacco Securitization Corp., 6.75%, 6/1/39 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 A-/A2 San Jose California Airport Revenue, 5.0%, 3/1/37 (a) AA+/NR University of California, RIB, 11.304%, 5/15/32 $ COLORADO — 0.4% NR/NR Kremmling Memorial Hospital District, 7.125%, 12/1/45 $ CONNECTICUT — 3.1% NR/NR Connecticut State Development Authority Revenue, 5.75%, 11/1/37 $ NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 $ DISTRICT OF COLUMBIA — 3.4% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 $ BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ FLORIDA — 5.0% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 $ NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 NR/Ba3 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.75%, 6/15/42 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.625%, 6/15/41 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 6.0%, 9/15/40 NR/NR Hillsborough County Industrial Development Authority Revenue, 6.75%, 7/1/29 † NR/NR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 NR/NR Miami Beach Health Facilities Authority, 5.375%, 11/15/28 A-/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 $ GEORGIA — 4.8% (a) NR/Aa3 Atlanta Georgia Water and Wastewater Revenue, RIB, 11.087%, 1/30/13 (144A) $ CCC+/NR Clayton County Development Authority Special Facilities Revenue, 9.0%, 6/1/35 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 NR/Baa3 Effingham County Industrial Development Authority, 6.5%, 6/1/31 NR/NR Fulton County Residential Care Facilities, 7.0%, 7/1/29 NR/NR Savannah Georgia Economic Development Authority Revenue, 7.4%, 1/1/34 $ GUAM — 2.0% B/NR Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 $ † AA+/NR Northern Mariana Islands, 6.75%, 10/1/33 $ IDAHO — 1.2% BBB+/Baa1 Power County Industrial Development Corp., 6.45%, 8/1/32 $ BBB+/Baa1 Power County Pollution Control Revenue, 5.625%, 10/1/14 $ ILLINOIS — 6.8% A+/A1 Illinois Finance Authority Revenue, 5.5%, 4/1/39 $ AA-/Aa3 Illinois Finance Authority Revenue, 6.0%, 8/15/25 (b) NR/NR Illinois Finance Authority Revenue, 6.0%, 11/15/27 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.125%, 11/15/25 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 (b) NR/NR Illinois Health Facilities Authority Revenue, 6.9%, 11/15/33 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 $ INDIANA — 2.2% NR/Baa3 East Chicago Indiana Exempt Facilities Revenue, 7.0%, 1/1/14 $ NR/Baa3 Jasper County Industrial Economic Development Revenue, 5.6%, 4/1/29 NR/NR Vincennes Industrial Economic Development Revenue, 6.25%, 1/1/24 $ KANSAS — 0.3% NR/A2 Kansas Development Finance Authority, 5.0%, 5/15/35 $ KENTUCKY — 1.4% BB/NR Kentucky Economic Development Finance Authority Hospital System Revenue, 5.875%, 10/1/22 $ LOUISIANA — 7.1% BBB-/Baa2 Jefferson Parish Hospital Service Revenue, 6.375%, 7/1/41 $ BBB-/Baa3 Louisiana Local Government Environmental Facilities Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 BBB-/NR Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 A-/A3 Tobacco Settlement Financing Corp., 5.875%, 5/15/39 $ MAINE — 0.6% NR/Baa3 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 $ MARYLAND — 1.6% NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.25%, 1/1/27 $ NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.3%, 1/1/37 NR/Baa3 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 $ MASSACHUSETTS — 8.7% BB/NR Massachusetts Development Finance Agency, 5.25%, 10/1/18 $ NR/NR Massachusetts Development Finance Agency, 7.1%, 7/1/32 A/NR Massachusetts Development Finance Agency, 5.75%, 1/1/42 NR/Caa1 Massachusetts Health & Educational Facilities Authority Revenue, 6.0%, 10/1/23 BBB-/Baa3 Massachusetts Health & Educational Facilities Authority Revenue, 5.375%, 7/15/28 (b) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 AA-/Aa3 Massachusetts Housing Finance Agency, 5.35%, 12/1/45 $ MICHIGAN — 1.7% NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 $ BB+/NR Kent Hospital Finance Authority Revenue, Metropolitan Hospital PJ-Series A, 6.25%, 7/1/40 NR/NR Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 $ MINNESOTA — 0.4% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 $ MISSOURI — 1.2% NR/NR Kansas City Tax Increment Financing Commission Tax Increment Revenue, 6.5%, 6/1/25 $ (b)(c) NR/Ca St. Louis Industrial Development Authority Revenue, 7.2%, 12/15/28 (b)(c) NR/Ca St. Louis Industrial Development Authority Revenue, 7.25%, 12/15/35 $ MONTANA — 0.7% (d) NR/NR Hardin Increment Industrial Infrastructure Development Revenue, 0.0%, 9/1/31 $ (b)(c) NR/NR Two Rivers Authority, Inc., Project Revenue, 7.375%, 11/1/27 $ NEVADA — 1.5% (b)(c) NR/NR Director of the State of Nevada State Department of Business & Industry, 7.375%, 1/1/40 $ (b)(c) NR/NR Nevada State Department of Business & Industry, 7.25%, 1/1/23 (b)(c) NR/NR Nevada State Department of Business & Industry, 7.375%, 1/1/30 A-/A3 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 $ NEW HAMPSHIRE — 0.4% NR/NR New Hampshire Health & Educational Facilities Authority Revenue, 5.875%, 7/1/34 $ NEW JERSEY — 13.1% NR/NR Burlington County New Jersey Bridge Commission Revenue, 5.625%, 1/1/38 $ B/B3 New Jersey Economic Development Authority Revenue, 6.25%, 9/15/29 (a) NR/Aa3 New Jersey State Turnpike Authority, RIB, 8.746%, 7/1/23 (144A) AA+/Aa1 New Jersey Transportation Trust Fund Authority Revenue, 0.01%, 12/15/27 † AA+/Aaa Tobacco Settlement Financing Corp., 6.75%, 6/1/39 † AA+/Aaa Tobacco Settlement Financing Corp., 7.0%, 6/1/41 † AA+/Aaa Tobacco Settlement Financing Corp., 6.25%, 6/1/43 $ NEW YORK — 10.2% NR/NR Dutchess County Industrial Development Agency, 7.5%, 3/1/29 $ NR/NR Nassau County New York Industrial Development Agency Revenue, 6.7%, 1/1/43 BB-/B1 New York City Industrial Development Agency, 5.25%, 12/1/32 BB-/B1 New York City Industrial Development Agency, 7.625%, 12/1/32 NR/C New York City Industrial Development Agency, 8.0%, 8/1/12 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 AAA/Aaa New York State Dormitory Authority Revenue,, 5.0%, 10/1/41 AAA/Aaa New York State Environmental Facilities Corp., 5.0%, 6/15/33 BB/NR Seneca Nation Indians Capital Improvement Authority Revenue, 5.25%, 12/1/16 (144A) $ NORTH CAROLINA — 1.7% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 $ OHIO — 1.4% BB-/B3 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 $ OKLAHOMA — 1.4% (b) NR/NR Tulsa Municipal Airport Revenue, 6.25%, 6/1/20 $ (b) NR/NR Tulsa Municipal Airport Trust Revenue, 7.75%, 6/1/35 $ OREGON — 0.7% A-/NR Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 $ PENNSYLVANIA — 5.4% CC/NR Columbia County Hospital Authority Revenue, 5.85%, 6/1/24 $ BBB+/Baa3 Hazleton Health Services Authority Hospital Revenue, 6.125%, 7/1/16 BB/NR Pennsylvania Economic Development Financing Authority Revenue, 5.125%, 6/1/18 B-/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 BBB-/Baa3 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 B-/NR Scranton-Lackawanna Health & Welfare Authority Revenue, 6.15%, 7/1/12 $ RHODE ISLAND — 3.7% (c) NR/NR Central Falls Rhode Island Detention Facilities Revenue, 7.25%, 7/15/35 $ NR/NR Rhode Island Health & Educational Building Corp Revenue, 8.375%, 1/1/46 BBB/B1 Tobacco Settlement Financing Corp., 6.25%, 6/1/42 $ SOUTH CAROLINA — 5.1% † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 $ † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 (e) BBB/NR Tobacco Settlement Revenue Management, 6.375%, 5/15/30 $ TENNESSEE — 5.8% † NR/A2 Johnson City Health & Educational Facilities Board Hospital Revenue, 7.5%, 7/1/33 $ BBB+/Baa1 Johnson City Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, 6.5%, 7/1/38 NR/A1 Knox County Health Educational & Housing Facilities Board Hospital Revenue, Baptist Health System East Tennessee, 6.5%, 4/15/31 BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Hospital Revenue, 5.25%, 9/1/36 $ TEXAS — 13.2% BB+/Ba1 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 $ (b)(c) NR/NR Gulf Coast Industrial Development Authority, 7.0%, 12/1/36 B-/B3 Houston Texas Airport System Special Facilities Revenue, 6.75%, 7/1/29 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.0%, 5/1/21 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.125%, 5/1/26 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.0%, 5/1/16 AA-/Aa3 Lower Colorado River Authority, 5.0%, 5/15/31 AA-/Aa3 Lower Colorado River Authority, 5.0%, 5/15/31 NR/NR Lubbock Health Facilities Development Corp., 6.625%, 7/1/36 NR/NR Lubbock Health Facilities Development Corp., 6.5%, 7/1/26 BBB+/A3 North Texas Tollway Authority Revenue, 5.75%, 1/1/33 NR/Aaa Panhandle Regional Housing Finance Corp. Multifamily Housing Revenue, 6.6%, 7/20/31 NR/NR Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 A/Baa2 Richardson Hospital Authority Revenue, 6.0%, 12/1/34 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/44 (b)(c) D/NR Texas Midwest Public Facility Corp., Revenue, 9.0%, 10/1/30 $ VIRGINIA — 0.8% BBB+/Baa1 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 $ WASHINGTON — 3.6% BBB/A3 Tobacco Settlement Authority Revenue, 6.5%, 6/1/26 $ BBB/Baa2 Washington State Health Care Facilities Authority, 6.125%, 8/15/37 BBB/Baa2 Washington State Health Care Facilities Authority, 6.25%, 8/15/42 NR/Baa2 Washington State Health Care Facilities Authority, 5.5%, 12/1/39 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 $ WEST VIRGINIA — 0.3% NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 $ WISCONSIN — 2.1% NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 $ A+/A1 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.125%, 4/1/24 NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.25%, 4/1/34 $ TOTAL TAX-EXEMPT OBLIGATIONS (Cost $393,453,743) $ MUNICIPAL COLLATERALIZED DEBT OBLIGATION — 3.1% (c) NR/NR Non-Profit Preferred Funding Trust I, Series E, 12.0%, 9/15/37 (144A) $ TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $13,000,000) $ Shares Value COMMON STOCK - OF NET ASSETS — 0.3% TRANSPORTATION — 0.3% AIRLINES — 0.3% (f) Delta Air Lines, Inc. $ TOTAL COMMON STOCKS (Cost $3,210,349) $ TAX-EXEMPT MONEY MARKET MUTUAL FUND — 2.1% OF NET ASSETS NR/NR BlackRock Liquidity Funds MuniFund Portfolio $ TOTAL TAX-EXEMPT MONEY MARKET MUTUAL FUND (Cost $6,000,000) $ TOTAL INVESTMENTS IN SECURITIES — 147.0% (Cost $415,664,092)(g)(h) $ OTHER ASSETS AND LIABILITIES — 5.0% $ PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE — (52.0)% $ NET ASSETS APPLICABLE TO COMMON SHAREOWNERS — 100.0% $ (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At December 31, 2011, the value of these securities amounted to $37,517,709 or 13.0% of total net assets applicable to common shareowners. NR Security not rated by S&P or Moody's RIB Residual Interest Bonds † Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (a) The interest rate is subject to change periodically and inversely based upon prevailing market rates. The interest rate shown is the coupon rate at December 31, 2011. (b) Security is in default and is non-income producing. (c) Indicates a security that has been deemed illiquid. The aggregate cost of illiquid securities is $30,076,785. The aggregate fair value of $13,126,616 represents 4.5% of the total net assets applicable to common shareowners. (d) Debt obligation initially issued at one coupon which converts to a higher coupon at a specific date. The rate shown is the rate at December 31, 2011. (e) Escrow to maturity. (f) Non-income producing. (g) The concentration of investments by type of obligation/market sector is as follows: Insured: FSA % AMBAC BHAC-CR MBIA AGM Revenue Bonds: Health Revenue Tobacco Revenue Other Revenue Development Revenue Airport Revenue Pollution Control Revenue Education Revenue Housing Revenue Facilities Revenue Water Revenue 2 Transportation Revenue % The concentration of investments by type of obligation/market sector is as follows: Insured: FSA 8.2 % AMBAC BHAC-CR MBIA AGM Revenue Bonds: Health Revenue Tobacco Revenue Other Revenue Development Revenue Airport Revenue Pollution Control Revenue Education Revenue Housing Revenue Facilities Revenue Water Revenue 2 Transportation Revenue 100 % (h) At December 31, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $414,302,035 was as follows: Aggregate gross unrealized gain in which there is an excess of value over tax cost $ Aggregate gross unrealized loss in which there is an excess of tax cost over value Net unrealized gain$ For financial reporting purposes net unrealized gain on investments was$8,488,873 and cost of investments aggregated $415,664,092. Purchases and sales of securities (excluding temporary cash investments) for the period ended December 31, 2011 aggregated $42,120,447 and $55,310,358, respectively. Various inputs are used in determining the value of the Trust’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Trust’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2 and securities valued using fair value methods are categorized as Level 3. The following is a summary of the inputs used as of December 31, 2011, in valuing the Trust’s investments: Level 1 Level 2 Level 3 Total Tax-exempt obligations $
